Citation Nr: 0610432	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  05-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1949.  He died in October 1988.  The appellant seeks 
recognition as his surviving spouse for the purpose of 
obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in December 2004, a statement of the case was 
issued in March 2005, and a substantive appeal was received 
in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In her substantive appeal (VA Form 9) received in May 2005, 
the appellant requested a Board hearing at the RO, otherwise 
known as a travel Board hearing.  A June 2005 Report of 
Contact reflects that the appellant was informed that the 
travel Board schedule was full for 2005, however, she could 
elect to have a hearing in 2006 or withdraw her request.  In 
June 2005 correspondence from the appellant, she withdrew her 
request for a travel Board hearing.  This matter was 
certified to the Board in February 2006.  However, in 
correspondence received at the Board in March 2006, the 
appellant requested a hearing before the Board in the 
Philippines.  Thus, a remand is necessary to afford the 
appellant a hearing before the Board.

Accordingly, the case is REMANDED for the following actions:

The RO should contact the appellant and 
clarify whether she requests a travel 
Board hearing or videoconference hearing 
before the Board, and schedule the 
appellant for a hearing accordingly.  
Once the hearing is conducted, or in the 
event the appellant cancels her hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






